Citation Nr: 0413467	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  98-06 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for right 
chondromalacia patella, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased disability rating for a torn 
medial meniscus of the left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an effective date earlier than August 22, 
1996 for assignment of a 60 percent rating for residuals of a 
contusion to the cervical spine with degenerative disc.

4.  Entitlement to an effective date earlier than August 22, 
1996 for assignment of a 10 percent rating for bilateral 
chondromalacia patella with torn medial meniscus, left knee.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and E.N.


ATTORNEY FOR THE BOARD

William J. Jefferson III,  Counsel


INTRODUCTION

The veteran had active military service from December 1964 to 
December 1967, August 1971 to May 1976, February 1979 to 
February 1981, and October 1982 to October 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  Initially, in 
January 1997 the RO denied a compensable rating for 
chondromalacia patella of the left knee and an increased 
rating for cervical spine disability, evaluated as 10 percent 
disabling.  In December 1998, the RO increased the rating for 
the service-connected cervical disability from 10 to 40 
percent disabling, effective August 22, 1996,and in April 
2000 the rating for the cervical disability was increased to 
60 percent effective August 22, 1996.  Also, the veteran's 
service-connected chondromalacia of the left knee and the 
chondromalacia of the right knee were combined and assigned 
one rating of 10 percent, effective August 22, 1996.  

The RO also denied compensation under the provisions of 38 
U.S.C.A. § 1151 for a psychiatric disability in May 1999.  In 
December 1999, the RO denied a claim for total disability 
rating based on individual unemployability due to service 
connected disabilities (TDIU).  The veteran disagreed with 
the aforementioned RO determinations and timely appeals were 
filed.  

In an August 2001 decision, the Board denied the veteran's 
claim for compensation under the provisions of 38 U.S.C.A. § 
1151.  The remaining issues in appellate status at the time 
consisted of increased ratings for bilateral knee disorders 
evaluated at 10 percent, combined; an effective date prior to 
August 22, 1996 for assignment of a 60 percent disability 
evaluation for a cervical spine disorder; an effective date 
prior to August 22, 1996 for assignment of a 10 percent 
rating for a bilateral knee disorder; and TDIU.  The Board 
remanded the aforementioned issues to the RO to obtain 
additional clinical information and for additional 
consideration.   

In April 2002, the RO awarded separate, 10 percent disability 
evaluations for chondromalacia patella of the right and left 
knees.  A subsequent April 2002 rating decision awarded a 
total temporary rating for a period of convalescence for 
right knee surgery effective from June 20 to October 31, 
2001.  In a May 2002 rating decision the claim of TDIU was 
granted, and the service connected left chondromalacia 
patella was redescribed for rating purposes as torn medial 
meniscus of the left knee, evaluated as 10 percent disabling.   

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.


REMAND

The most recent rating decisions show that the RO has rated 
the veteran's knee disabilities under the provisions of 
Diagnostic Code 5257.  Under Diagnostic Code 5257 for other 
impairment of the knee, a 10 percent rating is warranted for 
slight recurrent subluxation or lateral instability, a 20 
percent evaluation is warranted for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
is warranted for severe recurrent subluxation or lateral 
instability.  

However, while VA examinations do include reports of 
subluxation, there are no medical findings which allow for 
evaluation of such subluxation as slight, moderate, or 
severe.  For example, the report of a March 2002 examination 
is to the effect that the veteran's subluxed two quadrants 
medially and one quadrant laterally in the right knee, and 
three quadrants laterally and two quadrants medially in the 
left knee.  However, the significance of these clinical 
findings in terms of whether this represents recurrent 
subluxation and, if so, the degree of such recurrent 
subluxation is not apparent from the examination report.  
While the Board regrets further delay in this appeal, in 
order to afford the veteran every consideration and to ensure 
an accurate record for appellate review, the Board finds that 
further development of the medical evidence is necessary.  

With regard to the effective date issues, the August 2002 
Board remand noted that it was not clear whether all 
pertinent medical records prior to August 22, 1996, had been 
obtained.  It appears that records from the Centinela 
Hospital in Inglewood, California have now been associated 
with the claims folder.  However, it is still unclear from 
the record whether all pertinent VA medical records prior to 
August 22, 1996, have been obtained.  In view of the need for 
further development of the rating issues as noted above, 
clarification from the RO as to pre August 22, 1996, VA 
medical records is appropriate. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran is furnished 
proper notice in compliance with 38 
C.F.R. § 3.159(b)(1), including notice of 
(a) the information and evidence not of 
record that is necessary to substantiate 
his claims, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  See 
Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 
370 (2002).  

2.  The RO should take appropriate action 
to determine if all pertinent VA 
treatment records dated from January 1990 
to August 22, 1996 have been obtained.  
If not, the RO should obtain such 
records.  If so, the RO should document 
the file to that effect. 

3.  The veteran should be scheduled for a 
VA knee examination to ascertain the 
nature and degree of the reported 
subluxation.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests, such as x-rays, should be 
accomplished.  Range of motion tests 
should also be accomplished with notation 
of any additional functional loss due to 
pain, weakness, fatigue and 
incoordination.  After examining the 
veteran, the examiner should clearly 
report whether there is evidence of 
recurrent subluxation or lateral 
instability.  If so, the examiner should 
clearly report whether such recurrent 
subluxation or lateral instability is 
slight, moderate, or severe. 

4.  After completion of the above, the RO 
should review the expanded claims file 
and determine if the benefits sought can 
be granted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


